Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The present application has a priority dated of 11/15/2018. 

Response to Remarks
Applicant writes:
Thus, Jolley focusses on refining input to search over the same data, rather than creating new data to search.

The examiner does not disagree with applicant’s arguments regarding the thrust of Jolley, but the present claims are not clear on the desired distinction.
	For example, applicant’s claims as amended state “as a result, and based on a history of the search session, identifying Al models usable to increase search results” (emphasis added). Usable by who or what is unspecified. The claims further state “providing in a user interface suggestions of the identified Al models that where the Al models are configured to expand potential search results for the search session”. (emphasis added)
	The present claim language continues to be directed providing to the user  suggested models that will increase search results, namely, by search engine recommendations that will enable the expansion of the queries, which is taught by Imig as disclosed in paragraph 47 and paragraph 56 of Imig (“the model can be updated using user usage data obtained in response to being presented 
with the highest ranked vertical search engines.  For example, the additional usage data can include the vertical search engines the user selects, the time spent on a given vertical search engine, or the number of clicks a user executes on a given vertical search engine.”). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-8 & 10-21 are rejected under 35 USC 103 as disclosed by Jolley et al, US Publication 2017/0243107 (Aug. 24, 2017), as further disclosed by Imig et al. US Publication 2010/3281012 (Nov. 4, 2010). All dependents claims incorporate the rejections of the claims on which they depend. 
	As to claim 1:
	Jolley discloses: 
In a computing environment, a method of expanding search engine functionality using artificial intelligence (Al) models, the method comprising: 
as part of a search session, receiving user input at a search engine; (Jolley: paragraph 29, “An intelligent agent and interface to provide enhanced search is disclosed.  In one embodiment, the intelligent agent converses with a user 
searching to provide a two-way channel to narrow the user's search parameters based on the user's intention efficiently.”)
performing one or more searches on a set of data using the user input; (Jolley: paragraph 30, “When a search is performed, a ranked list of possible answers and/or results to the user's query may be generated along with an explanation for why the result was included in the set, as well as its rank, in a way that is easily understood by the human user. ”)
providing search results from the one or more searches to a user; (Jolley: paragraph 30, “When a search is performed, a ranked list of possible answers and/or results to the user's query may be generated along with an explanation for why the result was included in the set, as well as its rank, in a way that is easily understood by the human user. ”)
 determining that at least one of search results or user interactions have fallen below a predetermined threshold (Jolley: paragraphs 33-34, “In one embodiment, enhanced and/or interactive search comprises a search engine/service/experience that seeks to provide a highly precise result to the user by focusing the interface on helping the user to clarify or discover their actual search intention rather than focusing on the result …. interactive search takes an opposite approach by focusing on assisting the user to iteratively improve the question until the user finds exactly the answer intended. ”;
as a result and based on a history of the search session, identifying (Jolley: paragraph 30, “When a search is performed, a ranked list of possible answers and/or results to the user's query may be generated along with an explanation for why the result was included in the set, as well as its rank, in a way that is easily understood by the human user. ”)
providing in a user interface suggestions of the identified (Jolley: paragraphs 33-34, “In one embodiment, enhanced and/or interactive search comprises a search engine/service/experience that seeks to provide a highly precise result to the user by focusing the interface on helping the user to clarify or discover their actual search intention rather than focusing on the result …. interactive search takes an opposite approach by focusing on assisting the user to iteratively improve the question until the 
user finds exactly the answer intended. ”; paragraph 53)
receiving user input at the user interface selecting one or more of the suggested (Jolley: paragraph 59, “Through these APIs, the intelligent agent (212) receives digital encodings of user inputs, which may include a textual statement from user (202) and a variable amount of user context data (204).”; paragraph 92; paragraph 276-277)
applying the one or more selected Al models to expand the set of data, by each of the (Jolley: paragraph 204, “Scoring of these results may encompass multiple algorithms, combining statistical signals derived from surveillance of the Internet, geographic calculations based on the user's current position and velocity (204), and scoring factors derived from the user's profile and history”); paragraphs 448-452) 
providing search results to the user based on searching the expanded set of data. (Jolley: paragraphs 448-452)


	Imig discloses: 
Al models (Imig: paragraph 4-5, presenting a model to a user based on the query; paragraph 6, modifying the query based on user data, comprising a AI model)

Jolly discloses an intelligent agent that takes an input from a user and provides a mechanism for augmentation and modification of the search, but is somewhat vague about modification of the underlying model. As further supplement, the examiner cites the teachings of Imig, which provides further detail regarding the training of the network DNN model, using the models optimizer to and the correlations between queries. Before the effective filing date of the claimed invention, a person having ordinary skill would combine the models of Jolly with the model modifications of Imig based on the suggestions of Jolly for a predictable result of enhancing the models based on user input, increasing the usefulness of the models to an end user. 

As to claim 2:
The method of claim 1, wherein the history of the search session includes a history of previous searches by a user.  (Jolley: paragraph 199, “In one embodiment, a knowledge base may be used to pose to the user a follow up question to resolve the ambiguity.  In one embodiment, user history, for example prior queries or results selected in response to prior queries, and/or other context information for example geo-location, may be used to resolve the ambiguity.  In one embodiment, a user (202) may be prompted to respond to a question specifically tailored to resolve the ambiguity.”)

As to claim 3:
The method of claim 1, wherein the history of the search session includes a history of previous Al models selected by a user.  (Jolley: paragraph 199, “In one embodiment, a knowledge base may be used to pose to the user a follow up question to resolve the ambiguity.  In one embodiment, user history, for example prior queries or results selected in response to prior queries, and/or other context information for example geo-location, may be used to resolve the ambiguity.  In one embodiment, a user (202) may be prompted to respond to a question specifically tailored to resolve the ambiguity.”)

As to claim 4:
The method of claim 1, wherein the history of the search session includes a set of search results that the user has identified as being particularly relevant. (Jolley: paragraph 204, “Scoring of these results may encompass multiple algorithms, combining statistical signals derived from surveillance of the Internet, geographic calculations based on the user's current position and velocity (204), and scoring factors derived from the user's profile and history”)


The method of claim 1, wherein applying the one or more selected Al models causes additional search data to be added to a search index. (Jolley: paragraph 204, “Scoring of these results may encompass multiple algorithms, combining statistical signals derived from surveillance of the Internet, geographic calculations based on the user's current position and velocity (204), and scoring factors derived from the user's profile and history”)

As to claim 6:
The method of claim 1, wherein applying the one or more selected Al models causes additional raw data to be added to the set of data. (Jolley: paragraph 204, “Scoring of these results may encompass multiple algorithms, combining statistical signals derived from surveillance of the Internet, geographic calculations based on the user's current position and velocity (204), and scoring factors derived from the user's profile and history”)

As to claim 7:
The method of claim 1, wherein applying the one or more selected Al models causes additional refined data to be created for the set of data. (Jolley: paragraph 204, “Scoring of these results may encompass multiple algorithms, combining statistical signals derived from surveillance of the Internet, geographic calculations based on the user's current position and velocity (204), and scoring factors derived from the user's profile and history”)

As to claim 8:
The method of claim 1, wherein applying the one or more selected Al models causes the set of data to be expanded to create one or more summaries of data from the set of data (Jolley: paragraph 204, “Scoring of these results may encompass multiple algorithms, combining statistical signals derived from surveillance of the Internet, geographic calculations based on the user's current position and velocity (204), and scoring factors derived from the user's profile and history”)


As to claim 10:
The method of claim 1, further comprising, displaying a user interface element in the user interface that when selected causes providing in the user interface suggestions of Al models that could be applied to expand potential search results for the search session is performed as a result. (Jolley: paragraph 204, “Scoring of these results may encompass multiple algorithms, combining statistical signals derived from surveillance of the Internet, geographic calculations based on the user's current position and velocity (204), and scoring factors derived from the user's profile and history”)


As to claim 11:
The method of claim 1, further comprising using history from other applications and hardware to determine suggested Al models.  (Jolley: paragraph 204, “Scoring of these results may encompass multiple algorithms, combining statistical signals derived from surveillance of the Internet, geographic calculations based on the user's current position and velocity (204), and scoring factors derived from the user's profile and history”)


As to claim 12:
The method of claim 1, further comprising, determining user frustration and as a result recommending Al models. (Jolley: paragraph 204, “Scoring of these results may encompass multiple algorithms, combining statistical signals derived from surveillance of the Internet, geographic calculations based on the user's current position and velocity (204), and scoring factors derived from the user's profile and history”)

As to claim 13:
The method of claim 12, wherein determining user frustration comprises determining that a user is not clicking on results for a predetermined number of searches. (Jolley: paragraph 204, “Scoring of these results may encompass multiple algorithms, combining statistical signals derived from surveillance of the Internet, geographic calculations based on the user's current position and velocity (204), and scoring factors derived from the user's profile and history”)

As to claim 14:
The method of claim 12, wherein determining user frustration comprises determining that a number of results is below a pre-determined threshold for a pre- determined number of searches.  (Jolley: paragraph 204, “Scoring of these results may encompass multiple algorithms, combining statistical signals derived from surveillance of the Internet, geographic calculations based on the user's current position and velocity (204), and scoring factors derived from the user's profile and history”)

Claims 15-21 are parallel to the claims noted above, albeit in a different statutory class, and are likewise rejected for the same reasons. 

Conclusion

Applicant is cautioned to avoid entry of any new matter in any amendment(s) to the claim(s), drawing(s), or specification. Any amendment or correction which enters new matter may trigger a rejection under 35 USC 112 ¶ 1 and / or 35 USC 132(a). See also MPEP 706.03(o). 
The examiner respectfully requests that any amendments to the claims be accompanied by written remarks which show pinpoint support from the specification for each new limitation. Such a showing will assist in expediting prosecution. 
For additional art discovered by the examiner and deemed to be relevant, please see form 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt A Mueller whose telephone number is (571)270-3889.  The examiner can normally be reached during standard business hours, but prefers interviews to be conducted Tues - Thur. The examiner can also be reached by personal fax at (571) 270-4889. Please use this fax number for any written interview requests. Include a written interview agenda with the interview request (form PTOL-413A- see MPEP 713.01), and if required, authorization to act in a representative capacity (form PTO/SB/84 – see MPEP 405). The examiner strongly suggests the submission of an agenda in order to facilitate discussion. The examiner also encourages the submission of draft amendments with the interview agenda. Phone interviews will not be granted to attorneys not of record without submission of form PTO/SB/84.
Please note that any document submitted by applicant in connection with this or any other matter must be made part of the official record as required by the Federal Records Act, 44 U.S.C. 3101 et seq. Any instruction contained in any submission requesting the examiner not to enter a document into the record will be disregarded.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Friday, January 14, 2022
/K. A. M./
Examiner, Art Unit 2157

/James Trujillo/            Supervisory Patent Examiner, Art Unit 2157